Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 1 of 11 PageID 57




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

BRIAN O’NEIL FORD,

                    Plaintiff,

v.                                                   Case No. 3:20-cv-1220-BJD-JRK

JACKSONVILLE SHERIFF’S OFFICE,

                 Defendant.
_____________________________________

                                        ORDER

                                        I. Status

      Plaintiff is one of multiple inmates who initiated this action in the

Fourth Judicial Circuit in and for Duval County, Florida, by filing a “notice of

intent to file a civil law suit claim against the Jacksonville Sheriff Department”

(Doc. 3; Notice of Intent). The Office of General Counsel, on behalf of the City,

removed the action to this Court because Plaintiff alleges constitutional

violations. See Notice of Removal (Doc. 1).1

      In the notice of intent to sue,2 which is identical in style and verbiage to

those filed by over twenty other inmates, Plaintiff asserts the Jacksonville



      1 Over twenty cases were removed to this Court based on the identical notice
of intent to sue.
      2 Despite that Plaintiff titles the document a “notice of intent” to file a suit, the
parties refer to it as a “complaint.” For consistency, the Court will use the same
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 2 of 11 PageID 58




Sheriff’s Office (JSO) is failing to protect inmates from contracting COVID-19

by transferring inmates to and from the jail despite a quarantine mandate in

effect at the time, housing “exposed inmates” with “unexposed inmates,” and

refusing to reduce the inmate population despite the fact that social distancing

protocols cannot be achieved. See Notice of Intent at 1-2. Plaintiff does not

allege having contracted the virus or sustaining any injuries. Id. As relief,

Plaintiff seeks “[t]o be compensated financially and for the [JSO] to show

accountability.” Id. at 3.

                             II. Motion & Response

      Before the Court is Defendant’s motion to dismiss (Doc. 4; Motion), to

which Plaintiff has responded (Doc. 9; Pl. Resp.). Defendant argues Plaintiff

fails to state a plausible claim under the Eighth and Fourteenth Amendments,3

does not allege having exhausted his administrative remedies, and, to the

extent he states a claim, is barred from recovering compensatory damages




nomenclature, though the Court notes that if Plaintiff had initiated the action in this
Court, his filing would have been summarily dismissed.
      3 “Pretrial detainees, who are not protected by the Eighth Amendment, can
bring the same claims under the Fourteenth Amendment.” Danley v. Allen, 540 F.3d
1298, 1306 (11th Cir. 2008), overruled in part on other grounds as recognized
by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). As such, Eighth Amendment
decisional law applies to cases involving pretrial detainees. Id. (quoting Bozeman v.
Orum, 422 F.3d 1265, 1271 (11th Cir. 2005)). See also Goodman v. Kimbrough, 718
F.3d 1325, 1331 n.1 (11th Cir. 2013) (“[T]he standards under the Fourteenth
Amendment are identical to those under the Eighth.”).
                                          2
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 3 of 11 PageID 59




because he does not allege having suffered a physical injury.4 See generally

Motion.

      In response, Plaintiff essentially reiterates the allegations in his

complaint: while incarcerated at the Duval County Jail, he was “in danger of

exposure to the deadly disease,” COVID-19, because jail officials negligently

failed to adhere to mandated safety protocols related to social distancing and

housing conditions. See Pl. Resp. at 1-2.

                              III. Motion Standard

      Under the Federal Rules of Civil Procedure (Rule(s)), a party may move

to dismiss a complaint for a plaintiff’s “failure to state a claim upon which relief

may be granted.” See Fed. R. Civ. P. 12(b)(6). In ruling on such a motion, the

court must accept the plaintiff’s allegations as true, liberally construing those

by a plaintiff proceeding pro se, but the Court need not accept as true legal

conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Though detailed

factual allegations are not required, Rule 8(a) demands “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. A plaintiff



      4  Defendant also suggests the Court can exercise its authority to dismiss this
action under 28 U.S.C. § 1915(e)(2). See Motion at 3. The Court is unable to exercise
its authority under § 1915(e)(2) because that provision applies to “[p]roceedings in
forma pauperis.” Plaintiff is not proceeding in this Court as a pauper; Defendant paid
the filing fee. See Imperato v. Navigators Ins. Co., 681 F. App’x 743, 745 (11th Cir.
2017) (reversing the district court’s dismissal of the complaint under § 1915(e)
because the plaintiff was not proceeding as a pauper).
                                          3
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 4 of 11 PageID 60




should allege enough facts “to raise a reasonable expectation that discovery

will reveal evidence” supporting the plaintiff’s claims. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007).

                                   IV. Analysis

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “a person”

acting under the color of state law deprived him of a right secured under the

United States Constitution or federal law. See 42 U.S.C. § 1983. When a

plaintiff attempts to sue an entity, as opposed to an individual person, the law

of the state in which the district court sits determines whether the entity has

the capacity to be sued under § 1983. See Dean v. Barber, 951 F.2d 1210, 1214-

15 (11th Cir. 1992) (stating that certain subdivisions of local or county

governments, such as sheriff’s departments and police departments, generally

are not legal entities subject to suit).

      In Florida, a sheriff’s office or jail facility is not a legal entity subject to

suit under § 1983. See Faulkner v. Monroe Cnty. Sheriff’s Dep’t, 523 F. App’x

696, 701 (11th Cir. 2013) (affirming dismissal of a civil rights action against

the Monroe County Sheriff’s Office). See also Herrera v. Rambosk, No. 2:17-cv-

472-FtM-29MRM, 2019 WL 1254772, at *4 (M.D. Fla. Mar. 19, 2019)

(dismissing the Collier County Jail under § 1915(e)(2)(B)(ii)); Monroe v.

Charlotte Cnty. Jail, No. 2:15-cv-729-FtM-99MRM, 2015 WL 7777521, at *2


                                           4
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 5 of 11 PageID 61




(M.D. Fla. Dec. 3, 2015) (“A correctional facility or [a] jail is not a proper

defendant in a case brought under 42 U.S.C. § 1983.” (citing Chapter 30,

Florida Statutes)).

      Because Plaintiff has named as the sole Defendant an entity not

amenable to suit under § 1983, he fails to state a plausible claim for relief.

Moreover, had Plaintiff named a plausible defendant, his claim for

compensatory relief would fail under the Prison Litigation Reform Act (PLRA)

because he does not allege having suffered a physical injury. See 42 U.S.C. §

1997e(e) (“No Federal civil action may be brought by a prisoner confined in a

jail, prison, or other correctional facility, for mental or emotional injury

suffered while in custody without a prior showing of physical injury.”). At most,

Plaintiff expresses having feared contracting COVID-19. See Notice of Intent

at 2; Pl. Resp. at 2. These emotional injuries alone cannot sustain an action for

compensatory damages under § 1983. See 42 U.S.C. § 1997e(e).

      Defendant moves the Court to dismiss the action with prejudice. See

Motion at 1, 7. Generally, a pro se plaintiff should be provided at least one

opportunity to amend his complaint “[w]here it appears a more carefully

drafted complaint might state a claim upon which relief can be granted.” Bank

v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (emphasis added), overruled in

part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th


                                       5
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 6 of 11 PageID 62




Cir. 2002) (en banc). However, if amendment would be futile, such as where a

plaintiff can “prove no set of facts” that would entitle him to relief, id., the

Court may dismiss the case with prejudice, Cockrell v. Sparks, 510 F.3d 1307,

1310 (11th Cir. 2007) (“Leave to amend a complaint is futile when the

complaint as amended would still be properly dismissed or be immediately

subject to summary judgment for the defendant.”).

      While not addressing it directly, Defendant implicitly suggests an

amendment would be futile because Plaintiff does not allege having exhausted

his administrative remedies and does not assert “a valid claim against the

City.” See Motion at 3, 5-6. If Plaintiff failed to exhaust his administrative

remedies as required under the PLRA, granting him an opportunity to amend

indeed would be futile. See 42 U.S.C. § 1997e(a) (“No action shall be brought

with respect to prison conditions . . . until such administrative remedies as are

available are exhausted.”). However, Plaintiff has no obligation to “specially

plead or demonstrate exhaustion in [his] complaint[].” Jones v. Bock, 549 U.S.

199, 211 (2007). Rather, “failure to exhaust is an affirmative defense.” Id.

Defendant provides no proof to demonstrate Plaintiff failed to exhaust his

administrative remedies. As such, that argument fails.

      It is true that Plaintiff does not currently state a valid claim because he

names an entity not amenable to suit, does not allege having suffered a


                                       6
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 7 of 11 PageID 63




physical injury, and alleges no facts permitting the reasonable inference his

constitutional rights were infringed. Plaintiff only generally complains the

conditions at the jail were unsafe when he initiated this action, suggesting

prison officials were negligent. The Eleventh Circuit has emphasized that

“deliberate indifference is not a constitutionalized version of common-law

negligence.” Swain v. Junior, 961 F.3d 1276, 1287 (11th Cir. 2020). Thus, the

inability to control the spread of a contagious, deadly virus inside a jail does

not necessarily establish jail officials were deliberately indifferent to a risk of

harm if they took reasonable actions to address the risk, “even if the harm

ultimately [was] not averted.” Id. at 1298-88. Additionally, Plaintiff suggests

it is impossible for inmates to achieve social distancing because of the high jail

population. See Pl. Resp. at 2. “Failing to do the ‘impossible’ doesn’t evince

indifference, let alone deliberate indifference.” Swain, 961 F.3d at 1287. This

is true even if Plaintiff had contracted the virus. Id.

      Though Plaintiff fails to state a plausible claim for relief, the Court

cannot conclude that it would be futile for him to submit a new complaint. Cf.

id. at 1288-89 (suggesting a jail’s failure to implement reasonable, practical

safety precautions to protect its inmate population from COVID-19 could,

under some circumstances, amount to deliberate indifference, even if such

allegations may not justify entry of injunctive relief or guarantee ultimate


                                        7
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 8 of 11 PageID 64




success). That said, the Court finds this case should be dismissed without

prejudice subject to Plaintiff’s right to initiate a new case, either in this Court

(for the violation of his constitutional rights) or in state court (for simple

negligence), if he believes he has a cognizable claim for relief against a

plausible defendant, based on an actual injury that he suffered.

      Even if Plaintiff were to name a plausible defendant in an amended

complaint, that his allegations are virtually identical to those of nearly twenty

other inmates undercuts an argument that jail officials were deliberately

indifferent to his health or safety.5 See, e.g., Goodman v. Kimbrough, 718 F.3d

1325, 1332-33 (11th Cir. 2013) (holding two jail guards’ failure to conduct

required cell checks and head counts did not demonstrate they had subjective

knowledge of a substantial risk of serious harm to the plaintiff, who was

severely beaten by his cellmate during their shift). See also Farmer, 511 U.S.

at 837 (“The Eighth Amendment does not outlaw cruel and unusual

‘conditions’; it outlaws cruel and unusual ‘punishments.’”); Wilson v. Seiter,

501 U.S. 294, 298-99 (1991) (“To be cruel and unusual punishment, conduct …



      5 Additionally, to the extent jail officials transported inmates between the jail
and Montgomery Correctional Center (MCC) when they should not have been doing
so, Plaintiff concedes jail officials took reasonable precautions by first “testing all of
the inmates of [MCC].” See Notice of Intent at 1-2. Allegations that officials took
reasonable precautions is at odds with Plaintiff’s conclusory assertion that officials
were deliberately indifferent to a substantial risk of serious harm. And Plaintiff does
not allege jail officials transported him in the face of a positive COVID-19 test.
                                            8
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 9 of 11 PageID 65




must involve more than ordinary lack of due care for the prisoner’s interests

or safety.” (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986))).

      The Court also is mindful that, in his complaint, Plaintiff primarily takes

issue with not having been released pending trial, allegations that do not give

rise to a plausible civil rights claim. See Preiser v. Rodriguez, 411 U.S. 475,

499 (1973) (“[A] [§] 1983 action is a proper remedy for a state prisoner who is

making a constitutional challenge to the conditions of his prison life, but not to

the fact or length of his custody.”). At the time Plaintiff initiated this action,

the JSO was holding him on an order from the circuit court, which found

probable cause to detain him and set a bond amount. See Duval County Clerk

of Courts website, available at https://core.duvalclerk.com (last visited Apr. 26,

2021).6 It is well established that “the Government may permissibly detain a

person suspected of committing a crime prior to a formal adjudication of guilt.”

Bell v. Wolfish, 441 U.S. 520, 534 (1979). The JSO has no authority to release

an inmate in contravention of a court order to detain him.

      For the foregoing reasons, Defendant’s motion is due to be granted in

part to the extent the action will be dismissed without prejudice subject to


      6 Plaintiff has since been adjudicated guilty and is now in the custody of the
Florida Department of Corrections (FDOC). See FDOC website, offender information
search, available at http://www.dc.state.fl.us/OffenderSearch/Search.aspx (last
visited Apr. 26, 2021).


                                         9
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 10 of 11 PageID 66




Plaintiff’s right to initiate a new action if he so chooses.

        Accordingly, it is

        ORDERED:

        1.    Defendant’s motion to dismiss (Doc. 4) is GRANTED in part to

the extent Plaintiff fails to state a plausible claim for relief under § 1983.

        2.    This case is DISMISSED without prejudice.

        3.    The Clerk shall enter judgment dismissing this action without

prejudice, terminate any pending motions as moot, and close the file.

        4.    The Clerk shall send Plaintiff a civil rights complaint form. If

Plaintiff chooses to initiate a new action in this Court, he should not put this

case number on the form because the Clerk will assign a new case number

upon receipt. If Plaintiff files a civil rights complaint form, he should pursue

claims personal to him, naming as defendants only those individuals allegedly

responsible for violating his federal constitutional rights, with an explanation

of how each individual is so responsible and the resulting physical injury each

individual caused him to suffer.

        DONE AND ORDERED at Jacksonville, Florida, this 26th day of April

2021.




                                         10
Case 3:20-cv-01220-BJD-JRK Document 12 Filed 04/27/21 Page 11 of 11 PageID 67




Jax-6
c:
Brian O’Neil Ford
Counsel of Record




                                     11
